Citation Nr: 1026021	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-24 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 2003 
for the award of service connection for rhinitis.

2.  Entitlement to an initial disability rating in excess of 10 
percent for rhinitis.

3.  Entitlement to service connection for a low back disability, 
claimed as scoliosis of the lumbar spine.

4.  Entitlement to service connection for a mental disorder, 
claimed as an anxiety disorder.

5.  Entitlement to an initial compensable evaluation for otitis 
media.

6.  Entitlement to an initial disability rating in excess of 30 
percent for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 
1996.

These matters were last before the Board of Veterans' Appeals 
(Board) in August 2008, on appeal of decisions by the Pittsburgh, 
Pennsylvania regional office (RO) of the Department of Veterans 
Affairs (VA).  An October 2003 rating decision granted 
entitlement to service connection for rhinitis/sinusitis and 
assigned a 10 percent disability rating, effective May 2003.  A 
February 2004 rating decision denied entitlement to service 
connection for asthma, otitis media, an anxiety disorder, and a 
low back disability.  A May 2006 rating decision granted 
entitlement to service connection for asthma and otitis media, 
assigning 30 percent (asthma) and noncompensable (otitis media) 
disability ratings, effective May 2003.  The Board remanded the 
claims for further development.

In March 2010, the Veteran, accompanied by her authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Pittsburgh, Pennsylvania.  A 
transcript of that hearing has been associated with the claims 
file.

The issues of entitlement to service connection for a low back 
disability and for a mental disorder, entitlement to an initial 
compensable evaluation for otitis media, and entitlement to an 
initial disability rating in excess of 30 percent for asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a formal claim of entitlement to 
service connection on May 30, 2003.

2.  The Veteran submitted a copy of a July 19, 2002 letter from 
VA, indicating that an informal claim for service-connected 
disability benefits was received by VA on July 15, 2002.

3.  The service-connected allergic rhinitis and sinusitis is not 
shown to occur with polyps or to be productive of three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, an effective date of 
July 15, 2002 for the award of service connection for rhinitis is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).

2.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for allergic rhinitis and sinusitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.97, Diagnostic Codes 6514-6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran 
letters in June and August 2003, prior to the initial 
adjudication of her claims, which informed her of the 
requirements needed to establish a claim of entitlement to 
service connection.  In accordance with VCAA, the letter informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private and VA medical 
records were subsequently added to the claims file.

The Veteran was informed in an April 2006 letter as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   She was advised in an August 2008 letter as to the 
requirements necessary to establish entitlement to an earlier 
effective date for the rhinitis and an August 2009 letter advised 
of the requirements for establishing entitlement to increased 
disability ratings.  However, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide notice 
for newly raised or "downstream" issues, such as claims for 
increased compensation or earlier effective date following 
initial grants of service connection for a disability in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  As such, and as stated above, the 
appropriate notice has been given in this case.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records of VA 
medical center (VAMC) and private treatment reported by the 
Veteran.  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was 
afforded the following VA examinations: for her back in August 
2003 and December 2006; for an anxiety disorder in October 2003 
and January 2007;  for rhinitis/sinusitis in August 2003, January 
2007, and August 2009; for otitis media in August 2003; and for 
asthma in August 2003.  

As noted above, this matter was remanded by the Board in August 
2008 for additional development.  The Board directed that 
statements of the case be issued in response to the Veteran's 
timely disagreement with the disability ratings assigned for 
asthma and otitis media during the pendency of her appeal.  The 
Board also directed that the Veteran be afforded a new 
examination to determine the severity of her rhinitis and that 
she be afforded a hearing.  As stated above, an examination was 
provided for her rhinitis in August 2009 and she was afforded a 
hearing in March 2010.  Statements of the case were issued on the 
matters of entitlement to increased evaluations for asthma and 
otitis media in December 2009.  As such, the Board finds that all 
actions and development directed in the August 2008 remand have 
been substantially completed.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 (1998).

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.  Further, 
the Board concludes that all available evidence pertinent to the 
claims has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
her claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than May 30, 2003 should 
be established for the grant of service connection for rhinitis.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board has determined that the appeal 
should be granted.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the 
effective date of the award of an evaluation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for an increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2009).  Under VA laws and regulations, a 
specific claim in the form prescribed by the VA must be filed in 
order for benefits to be paid or furnished to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating an 
intent to apply for one or more benefits under laws administered 
by the VA, and identifying the benefits sought, may be considered 
an informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the Veteran filed a VA Form 21-526, 
Application for Compensation and/or Pension that was received by 
VA on May 30, 2003.  Although the claims file does not reflect 
any earlier correspondence to or from the Veteran, she has 
submitted a copy of a letter mailed to her from VA dated July 19, 
2002.  The letter states that the RO received an earlier letter 
from her that reflected her desire to file a claim for service-
connected disability benefits; the letter informed her that, 
because she had never filed a claim before, she needed to 
complete VA Form 21-526.  The letter also stated "if we receive 
this information within one year, any benefits awarded may be 
payable from July 15, 2002."

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).  

The copy of the July 2002 letter provided by the Veteran reflects 
that she mailed a letter requesting a determination of 
entitlement, or evidencing a belief in entitlement to a benefit, 
that the RO accepted as an informal claim on July 15, 2002.  The 
date stamp, May 30, 2003, on her submitted VA Form 21-526 is 
within one year of the date indicated on the letter.

The Board notes, again, that when there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see 
also Gilbert, 1 Vet. App. at 53.  As such, the Board must 
determine whether the copy of the July 2002 letter submitted by 
the Veteran creates an approximate balance of positive and 
negative evidence.

The claims file does not reflect any documents that could be 
construed as claims for service connection for rhinitis were 
filed by the Veteran prior to May 30, 2003.  However, the copy of 
the July 19, 2002 letter from VA and acknowledging July 15, 2002 
receipt of an informal claim represents positive evidence 
supporting the Veteran's claim of entitlement to an earlier 
effective date. Moreover, the RO has not provided any evidence 
indicating that such letter was not sent to the Veteran in July 
2002.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance and, in this 
matter; the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied and the claim will be granted on this basis.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

Entitlement to Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and the 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).   Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In cases such as this, in 
which the Veteran has appealed the initial rating given at the 
time service connection was established, in assigning the initial 
rating, the Board must consider the propriety of assigning one or 
more levels of rating -"staged" ratings- from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  Thus, in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods, to include all periods dating from the 
earlier effective date indicated above, based on the evidence of 
record.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran contends that her allergic rhinitis and sinusitis is 
more severe than reflected by her current, 10 percent, disability 
rating.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran's allergic rhinitis and sinusitis is rated under 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2009).

For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent rating is 
warranted.  With polyps, a 30 percent rating is warranted.  38 
C.F.R. § 4.97, Code 6522 (2009).

Sinusitis is rated under Diagnostic Codes 6510 - 6514.  
Diagnostic Code 6514 states that a noncompensable rating is 
assigned for sinusitis when it is detected by X-ray only.  A 10 
percent rating is assigned when a veteran has either one or two 
incapacitating episodes per year of sinusitis (an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician) requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned when a veteran has either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
has more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  38 C.F.R. § 4.97, Code 6514 (2009).

An April 2002 VA treatment note reflects that the Veteran was 
seen for follow-up after receiving a CT scan of her sinuses.  The 
CT scan was analyzed as showing enlarged concha bullosa, 
bilateral inferior turbinate hypertrophy, and a deviated septum.  
The Veteran described experiencing postnasal drip, headache, 
nasal congestion, and rhinorrhea and reported experiencing 
sinusitis approximately five (5) times each year.  The physician 
noted that examination of her nasal area showed bilateral 
turbinate hypertrophy and a deviated septum to the right.  The 
oropharynx was unremarkable and the neck revealed no signs of 
lymphadenopathy.  The physician noted a clouded nose, secondary 
to enlarged turbinates, concha bullosa, and deviated septum.  A 
lateral resection and reduction of her nasal turbinates was 
recommended.

A July 2002 VA treatment note reflects that the Veteran was seen 
for follow-up of her asthma.  She reported no recurrent episodes 
of wheezing and denied shortness of breath.  Physical examination 
revealed that her lungs were clear to auscultation and she had no 
neck lymphadenopathy.

In August 2002, the Veteran was seen for complaints of left ear 
pain and a sore throat.  Examination at that time showed clear 
lungs and the Veteran denied any wheezing.  The throat was 
thought to be viral in origin.

The Veteran called VA in January and early February 2003 to 
report chest congestion, fever and headache, and that she attends 
classes at a campus where there had been a recent meningitis 
outbreak.

In later February 2003, the Veteran reported with complaints of 
wheezing and lung congestion with a cough productive of yellow 
secretions.  Her lungs were noted to be clear to auscultation, 
her throat was not red, and she had no neck lymphadenopathy.  She 
was advised to continue her medications and follow up in six (6) 
months.

An April 2003 private treatment note states that examination of 
the Veteran revealed antral sinus tenderness, but no nasal 
mucous, and marked nasal turbinate edema and pallor.  The note 
reflects that the Veteran was taking Zyrtec, Nasonex, Proventil 
inhaler, Humibid LA, Generic Medrol, and Singulair, and was 
receiving allergy injections.

The Veteran was afforded a VA examination in August 2003.  The 
examination report reflects that the Veteran reported 
experiencing severe facial pressure and fullness, postnasal 
drainage and nasal congestion.  She reported taking nasal 
steroids, sprays, Nasonex, and saline irrigation, with periodic 
use of Zyrtec and Claritin.  She reported occasional 
lightheadedness when her sinus infections are severe.  The 
examiner noted that the Veteran stated both the she experienced 
infections once a month and once every other month.  Examination 
of the nasal passages showed slightly enlarged middle turbinates 
and slight right nasal septal deviation.  The examiner reviewed a 
March 2002 CT scan of the sinuses and noted no air-fluid levels 
or opacification.  Endoscopic examination of the Veteran revealed 
no polyps, masses, purulence, or lesions.

A November 2003 private treatment note reflects that the Veteran 
was experiencing frontal and maxillary headaches and pressure as 
well as daily thick congestion due to rhinitis and that she had 
established diagnoses of both rhinitis and sinusitis.

The Veteran submitted a January 2004 statement that her 
"sinusitis has been treated with antibiotics quite frequently," 
at least six to twelve times a year.  She noted experiencing 
sinus infections that were painful and caused her to occasionally 
miss work or school.

She was seen for private treatment in March 2004 and reported 
experiencing ongoing nasal stuffiness and drainage.  Examination 
showed nasal mucosa congestion in both nostrils.  An x-ray of the 
sinuses showed mucosal thickening involving the left ethmoid 
sinus, but normal maxillary and sphenoid sinuses.

A March 2004 treatment note from her chiropractor states that her 
sinuses are "really bad."

In April 2004 she was seen again for follow-up and reported 
blowing yellow-ish mucus.  Examination showed slight mucosal 
congestion in both nostrils and the private physician prescribed 
a three day course of antibiotics.  A June 2004 follow-up 
appointment was normal.

A June 2004 letter from a private physician states that the 
Veteran was evaluated in May 2004 for a reported increase in her 
rhinitis symptoms.  She reported that she felt as though she had 
a current sinus infection and, in January and February took three 
courses of antibiotics for sinusitis and otitis media.  Upon 
examination, the physician found no sinus tenderness, but 
moderate edema of the nasal mucosa.  The physician prescribed 
antibiotic for sinusitis.

A December 2004 letter from a private physician reflects that the 
Veteran again reported for an examination of her sinuses.  She 
reported an increase in pain.  Examination revealed nasal mucosa 
with moderate edema with clear secretions.  She was prescribed 
allergy medication.

In April 2005, the Veteran again reported for treatment of nasal 
stuffiness, facial pressure, and blowing yellowish mucus.  She 
was observed to have marked congestion, was prescribed 
antibiotics, and asked to return in two weeks.  Upon her return, 
she reported feeling well and her nose was observed to be normal.

A May 2005 CT scan of the sinuses showed bilateral concha 
bullosa, but no definite mucosal thickening and clearness of the 
sphenoid sinus.

The Veteran submitted a June 2005 statement that she experiences 
chronic sinusitis and, in the past month, was prescribed three 
back-to-back courses of antibiotics.

August 2005 radiologic examination of her paranasal sinuses 
revealed them to be "grossly normal."

In September 2005 the Veteran was evaluated by a VA ear, nose, 
and throat doctor for her history of ear pain and sinus 
congestion.  The treatment note indicates examination of her 
ears, but her sinuses were not evaluated.

A January 2005 private treatment note reflects that the Veteran 
was on a 10 day course of antibiotics following a dental 
procedure and now complained of left ear pain and nasal 
congestion.

In March 2006, she reported for private evaluation of her sinuses 
and was diagnosed with bacterial sinusitis and was prescribed 
antibiotics and decongestant.

The Veteran submitted a June 2006 statement reporting that she 
experienced a bad sinus infection the prior month, was prescribed 
antibiotics, but the infection recurred.  A June 2006 private 
treatment note reveals that she had been prescribed a five day 
course of antibiotics which did not clear up the infection; a 10 
day course of a different antibiotic was prescribed.

In January 2007, the Veteran was afforded another VA examination 
to determine the current severity of her rhinitis and sinusitis.  
The examiner noted review of the claims file.  Upon examination, 
the Veteran was observed to have an enlargement of the left 
inferior turbinate with clear mucoid drainage in both nasal 
cavities, but no obvious polyps.  There was some tenderness over 
the frontal and maxillary sinuses.  She was diagnosed with 
chronic allergic rhinitis.

A September 2008 CT scan of the sinuses showed bilateral concha 
bullosa, but no evidence of sinusitis.

A May 2009 VA treatment note indicates that the Veteran called in 
reporting yellowish drainage and requesting antibiotics.  She was 
asked to come in for evaluation, was diagnosed with sinusitis, 
and prescribed antibiotics. 

In June 2009, she was evaluated for allergies and reported 
experiencing 6 infections a year that are "mostly" treated with 
antibiotics.  After examination, she was diagnosed with allergic 
rhinitis.

The Veteran was afforded another VA examination for rhinitis in 
August 2009.  The examination report reflects that the Veteran 
reported experiencing monthly sinus infections requiring 
antibiotic treatment.  She noted that the symptoms included 
headaches, occasional purulent discharge, and occasional 
crusting.  The examiner sprayed the nose with a decongestant and 
then examined it with a fiberoptic scope, which did not reveal 
any evidence of permanent turbinate hypertrophy or granulomatous 
disease or nasal polyps or nasal obstruction.  There was no 
drainage or crusting.  The examiner diagnosed chronic allergic 
rhinitis without evidence of sinusitis.

The Veteran reported increased sinus drainage in a September 2009 
phone call and was prescribed antibiotics without evaluation.

On November 3, 2009 the Veteran was seen again, examined, and 
diagnosed with perennial allergic rhinitis, partially controlled.  
She reported again for treatment on November 5, 2009 and stated 
that she was "just getting over a sinus infection."  The 
physician noted that she had allergic rhinitis that was being 
treated by the VA allergy clinic.

In December 2009 the Veteran was seen again for treatment of her 
sinuses.  The physician noted that she referred to her condition 
as chronic sinusitis, but observed that all of the x-rays and CT 
scans performed revealed normal sinuses.  The physician opined, 
"I do not think she has a chronic sinus problem" and that he 
did not believe that she experienced chronic infections, but did 
experience pressure, drainage, and headaches.  After use of 
endoscope, the physician noted no evidence of polyps.

Later in December 2009, the Veteran again reported for treatment 
of sinus pressure and drainage.  She was assessed as having 
either sinusitis or bronchitis and was prescribed antibiotics.

The Veteran was seen for complaints of ear pain in February 2010 
and the examining physician noted that the pain was most likely 
due to chronic sinusitis.  However, an addendum to the report 
states that, following further examination, the ear pain is most 
likely due to Eustachian dysfunction.  A separate February 2010 
treatment note confirms diagnosis of perennial allergic rhinitis.  
That diagnosis is repeated in March 2010 treatment notes.  In 
late March 2010, her rhinitis is described as stable.

The Veteran testified in March 2010 that her rhinitis was 
worsening.

The Board notes that although VA cannot ignore a Veteran's 
testimony, personal interest may affect the credibility of the 
evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Here, the record reflects that the Veteran experiences perennial 
rhinitis and intermittent sinus infections.  Although the Veteran 
contends that she experiences sinus infections once a month or 
once every other month, the above evidence does not support such 
frequency.  As noted by the December 2009 physician, her prior 
sinus scans have been, in regard to sinusitis, normal.

Inarguably, the Veteran has frequently been prescribed 
antibiotics, however the Board's review of the medical records 
reflects that antibiotics were, in the majority of cases, 
prescribed for ear infections, bronchitis, pneumonia, or other 
infections rather than sinusitis; there is no medical evidence 
that she experiences more than six (6) non-incapacitating 
episodes of sinusitis each year.  In regard to the Veteran's 
statements to her healthcare providers (regarding the frequency 
of sinusitis), the Court has held that medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Based on the opinions provided by VA and private physicians, 
Diagnostic Code 6522, for rhinitis appears most appropriate.  As 
the Veteran does not have polyps, and the record reflects that 
she has not had polyps at any time during the appellate period, a 
30 percent disability rating cannot be assigned.

The Board has considered the applicability of Diagnostic Code 
6514 for sinusitis.  Although, as stated, the record reflects 
that her disability is more appropriately rated as rhinitis, the 
Board has evaluated the Veteran's symptoms under Code 6514 to 
determine whether or not she would be entitled to a higher 
evaluation.  However, as she does not experience either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
more than six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 30 percent evaluation is not appropriate.  Although 
the Veteran has complained of near constant sinus problems, the 
medical evidence does not reflect treatment or diagnosis of 
sinusitis of the severity or extent she has reported and, as 
such, does not show that she meets the criteria for an evaluation 
above the currently assigned 10 percent.

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for an initial disability 
evaluation in excess of service-connected allergic rhinitis and 
sinusitis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the Board has considered whether the Veteran's 
disability presents an exceptional case in which the schedular 
evaluations are inadequate.  However, the record does not reflect 
that she has required frequent periods of hospitalization for 
sinusitis or that the disability has caused marked interference 
with employment.  The Board notes that the Veteran has reported 
having to miss work due to sinus symptoms, but no medical 
professional has indicated that the disability has contributed to 
an inability to work.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
the Veteran's existing ratings assigned for her disability 
contemplate there will be some employment impairment.  Simply 
stated, although her disabilities may interfere somewhat with her 
ability to work, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An effective date of July 15, 2002 for the award of service 
connection for rhinitis is granted.

An initial disability rating in excess of 10 percent for rhinitis 
is denied.


REMAND

The Board's review of the claims file reveals that additional 
development is necessary on the following. 

Service treatment records reflect that the Veteran experienced, 
and was treated for, low back pain during her active duty 
service.  She was diagnosed with slight dextroscoliosis and noted 
a history of recurrent back pain on a self report of medical 
history at the time of her separation from service.

The Veteran was afforded a VA examination for back pain in August 
2003.  The examination report does not reflect review of the 
claims file and the examiner did not discuss any possible 
etiology, but diagnosed a "lower back condition."

She was afforded another VA examination in December 2006 to 
determine the origin of her low back pain.  The examiner noted 
review of the claims file, examined the Veteran, and diagnosed 
mechanical low back pain with discogenic origin.  He opined that 
the current pain was unlikely to be related to her active duty 
service because, although there was onset of low back pain during 
service, there was no history of traumatic injury or heavy 
lifting which are known risk factors for low back pain of 
discogenic origin.  The examiner also noted that any back pain 
was not affected or accelerated by active duty service.  However, 
he further stated that the Veteran likely developed mechanical 
low back pain in the mid-1990s "due to the natural history of 
discogenic mechanical low back pain."

The Veteran testified in March 2010 that she began experiencing 
back pain as the result of training completed for auxiliary 
security forces and military police duties.  She did not identify 
a specific traumatic event, but stated that the pain began while 
she was completing this training.

The record reflects that the Veteran experienced back pain during 
service and has reported continuity of symptomatology since that 
time.  Although the 2006 VA examiner opined that any back 
disability was not caused or aggravated by active duty service, 
he stated that mechanical back pain developed in the mid-1990s.  
The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  As the examination report reflects 
that a back disability began during the mid-1990s, the period of 
the Veteran's active duty, but provides an opinion against the 
existence of a link between any current back disability and 
service, the Board finds that a clarifying medical opinion is 
necessary.

Further, the Veteran informed the 2006 VA examiner that she had 
been evaluated by a private orthopedic surgeon, Dr. H, but the 
claims file does not reflect any records of such treatment.  As 
VA has a duty to assist the Veteran in gathering any identified 
private medical records, while this case is in remand status, the 
RO/AMC must attempt to obtain any outstanding records of private 
treatment for a back disability.  

Service treatment records show that the Veteran was seen 
multiple times in service with concerns about her health.  A 
January 1993 note states that military physicians were not sure 
if she was, at that time, displaying early symptoms of a virus 
or symptoms of anxiety.  Less than one (1) year after service, 
in February 1997 the Veteran was treated for hyperventilation 
associated with concern over a possible insect bite.  A May 1997 
treatment note lists anxiety in her past medical history.  The 
Veteran has testified that she has experienced symptoms of 
anxiety since her active duty service.  

She was afforded a VA examination in October 2003 and was 
diagnosed with panic disorder without agoraphobia.  The examiner 
noted that there were no service treatment records corroborating 
her report that she experienced her first panic attack while in 
service, but he did not provide an opinion as to whether or not 
any mental disorder began during service.  The Veteran received 
another VA examination in January 2007, which resulted in a 
diagnosis of anxiety disorder.  The 2007 examiner noted that the 
Veteran did not fulfill the diagnostic criteria for panic 
disorder.  He further opined that any current mental disorder 
was not likely related to her service because the symptoms 
displayed in February 1997 were not sufficient for diagnosing a 
panic attack and she did not receive treatment for anxiety until 
2001.

The Board notes that the 2007 examiner did not discuss the 
January 1993 service medical record reflecting that a diagnosis 
of anxiety was considered and did not discuss the 1997 treatment 
note listing anxiety as part of the Veteran's past medical 
history.  VA has a duty to provide medical examinations 
conducted by medical professionals with full access to, and 
review of, a veteran's claims folder.  Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995).  Further, the examiner did not discuss 
the Veteran's reports of anxiety symptoms since service and, per 
Dalton v. Nicholson, 21 Vet. App. 23 (2007), an examiner must 
acknowledge and discuss a veteran's report of continuity of 
symptomatology in an examination report.    

As the 2007 examination report does not reflect review of all 
pertinent evidence and the Veteran's current diagnosis is 
unclear - a December 2009 treatment note, in contrast to the 
2007 diagnosis, reflects that she has panic disorder - the Board 
finds that an additional examination is warranted.

The Veteran contends that her asthma and otitis media have 
worsened since her initial disability ratings were assigned.  As 
the Veteran claims entitlement to increased initial ratings by 
appealing the ratings given at the time service connection was 
established, the Board must consider the propriety of assigning 
one or more levels of rating, referred to as "staged" ratings, 
from the initial effective date forward, based on evidence as to 
the severity of disability.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).

Since the Veteran contends that her service-connected asthma and 
otitis media have worsened and the record reflects that she was 
last afforded VA examinations in August 2003, prior to the grants 
of service connection, the Board finds that additional 
examinations are warranted.  Where the evidence of record does 
not reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Re-examination will be requested whenever 
VA determines that there is a need to verify either the continued 
existence or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file - to specifically 
include, but not limited to, treatment 
provided by Dr. H, the private orthopedic 
surgeon seen by the Veteran as reported in 
the December 2006 VA examination report.  
The RO/AMC must then obtain these records 
and associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it must inform her and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for VA examinations at an 
appropriate location to obtain new medical 
opinions as to whether she currently 
experiences any back disability or mental 
disorder as the result of active duty 
service.  The following considerations will 
govern the examinations:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
the examinations.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
examining the Veteran, the appropriate 
examiner must provide current findings 
and diagnoses of any current back 
disability and mental disorder, 
respectively.  The examiners also must 
provide an opinion as to the etiology 
of any such disability/disorder, 
specifying whether the disability began 
in, or was aggravated by, service and 
noting the Veteran's contentions of 
continuity of symptomatology.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record, to 
specifically include, but not limited 
to: 

i.	In regard to the back disability: 
the Veteran's testimony that 
symptoms began during training 
for auxiliary security forces and 
military police duties; the 2006 
examiner's opinion that the 
disability began during the time 
of her service, but was not 
related to service; and the in-
service diagnosis of slight 
dextroscoliosis (and the examiner 
must discuss whether that 
diagnosis is likely related to 
any past and current pain).

ii.	In regard to the mental disorder:  
the January 1993 service medical 
record reflecting that a 
diagnosis of anxiety was 
considered; the 1997 treatment 
note listing anxiety as part of 
the Veteran's past medical 
history; the 2007 VA examiner's 
opinion; and the 2009 diagnosis 
of a panic disorder.

d.	If either examiner is unable to 
render an opinion without resort to 
speculation, he or she should explain 
why and so state. 

e.  Any necessary tests or studies must 
be conducted and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

3.  The RO/AMC must then schedule the 
Veteran for VA examinations at an 
appropriate location to determine the 
current severity of her asthma and otitis 
media.  The following considerations will 
govern the examinations:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
the examinations.  The examination 
reports must reflect review of 
pertinent material in the claims 
folder.

b.	After reviewing the claims file and 
examining the Veteran, the appropriate 
examiners must provide current findings 
as to the severity of the service-
connected asthma and otitis media, 
respectively.  The examiner must 
discuss the Veteran's contentions that 
both conditions have worsened and refer 
to her treatment history since the 
August 2003 VA examinations.  

c.	In all conclusions, the examiners 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If 
either examiner is unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state. 

d.  Any necessary tests or studies must 
be conducted and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

4.  After the above has been completed, 
the RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the providing 
physician for corrective action.

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  In 
regard to the claims for increased 
evaluations, the RO/AMC must consider the 
propriety of "staged" ratings based on 
any changes in the degree of severity of 
the Veteran's service-connected 
disabilities.  If the benefits sought 
remain denied, the Veteran and his counsel 
must be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


